 

Case 20-10343-LSS Doc 4921 Filed 05/24/21 Page1of2

e@ | FILED Justice Laur’ Selber Silverstein
MIHAY 24 ANB BSA Bankrupey Case
sommiriermn B24 Clarke Street

6% Floor
Cilraington, DE 1980!

 

 

@ Qe: Case Vurnber: =

UA Crt a Attn vLVOU of epical alottee ait

tié Arctmcls of a Box Scout hLeacler enmtrtelod'
‘Y partaculer Cpperience ocewnd
bering MIU? Cares atl C arya V«ach abo cr
Vennsylrania tuhen £ tras atored 13 » Ylare
blol.
a | Arm wrhet L remereboer reg viclioreza tion

GAL at Ce Fieiele of Che Caria al ech tit Fri
LL tl potrerGr2 ZS lop wkhal tras
/
q

/

Case 20-10343-LSS Doc 4921 Filed 05/24/21 Page 2of2

Lepyahatong ancl acl, Coe arham@l
Cc LAM OIANS, y LEAVE ce tLJCOA OL AAAGQME a

lVeraticterr, non hia bats. Ayypartnr tl
Che has Cetna ga CrTeLc_ OE
hoe Zhe Che Boy COtL cuancation

on clecacler -

frclenal green on a charge of enlicerren’,
hebaed pet re Ov a path la tihore L &
nn AOD.

hare nflrectea teplor. 22 1IA7s chAclLelren

 

~~

Lon AO ran yeaa Th need Lo Ge
acle > dnkepl tha Lyuonact kek
Or uhet Chey Aare atlenrend @D CJESLLA,
Fs ene = PON rank, and Le Chinge

isht por Che viclirie

=

 

onlcclr ation @)
a
